Citation Nr: 1026431	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include adjustment disorder and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. E.H.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which denied the Veteran's claim.

In July 2009, the Veteran presented sworn testimony during a 
personal hearing in Lincoln, Nebraska, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.

Issues not on appeal

In a December 2008 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for a bilateral lower 
extremity condition, a swallowing condition, bilateral hearing 
loss, and a bilateral knee condition.  To the Board's knowledge, 
the Veteran has not disagreed with that decision.  The issues 
are, therefore, not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

Additionally, the Veteran's claim of entitlement to service 
connection for a lumbar spine disability was denied in a November 
2007 rating decision.  The Veteran filed a timely notice of 
disagreement in November 2007.  In an October 2008 rating 
decision, service connection for a lumbar spine disability was 
granted and the disability was assigned a 20 percent evaluation, 
effective July 20, 2007.  As evidenced by the claims folder, a 
notice of disagreement was not filed.  That matter has 
accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 
(Fed. Cir. 1997) [where an appealed claim for service connection 
is granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder must be remanded for further evidentiary 
development.

Reasons for remand

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder to include adjustment disorder 
and/or PTSD as a result of an in-service assault.  See, e.g., the 
Veteran's claim dated December 2007; see also the July 2009 Board 
hearing transcript.

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to element (2), in-service injury, a service treatment record 
dated November 28, 1968 documented the Veteran's statement that 
he was "hit in the right side of [his] back by [his] Drill 
Sergeant."  Consistently, a service treatment record dated 
November 29, 1968 noted the Veteran's complaints of "pain in 
[the] back, states that Drill Sergeant hit him in back and 
stomach in mess hall."  These contemporaneous records are 
consistent with the recent testimony of the Veteran concerning 
the in-service incident in which he was physically assaulted by 
his Drill Sergeant and several other soldiers behind the mess 
hall during his period of basic training.  See the July 2007 
Board hearing transcript, pgs. 3-4.  Accordingly, the Board finds 
that Hickson element (2) is satisfied.

With respect to element (1), current disability, in a VA mental 
health note dated January 2008, the Veteran was diagnosed with 
adjustment disorder.  In a subsequent VA examination dated 
February 2008, the VA examiner ruled out a diagnosis of PTSD.  
However, although the VA examiner also declined to provide any 
Axis I diagnosis, he did not specifically rule out an adjustment 
disorder or any other acquired psychiatric disorder.  Thus, the 
matter of current disability remains to be resolved. 

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's claimed acquired psychiatric disorder and 
his in-service assault.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions must be addressed by an appropriately qualified VA 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1.	VBA should make arrangements for the 
Veteran to be examined by a physician 
with appropriate expertise for the 
purpose of addressing the existence 
and etiology of the Veteran's claimed 
acquired psychiatric disorder.  The 
Veteran's VA claims folder, including 
a copy of this remand, must be made 
available to the examiner.  The 
examiner should either diagnose an 
adjustment disorder, PTSD, or any 
other acquired psychiatric disorder 
or specifically rule out any such 
diagnosis.  Any diagnostic testing 
deemed to be necessary by the 
examiner should be accomplished.  

If the examiner determines that the 
Veteran suffers from an acquired 
psychiatric disorder, he/she should 
state whether it is at least as 
likely as not (e.g. a 50/50 
probability) that the Veteran's 
acquired psychiatric disorder is 
related to his military service, to 
include the in-service physical 
assault.  A report of the examination 
should be prepared and associated 
with the Veteran's VA claims folder. 

2.	Following any further development that VBA 
deems necessary, the Veteran's claim 
should then be readjudicated.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


